Opinion by
Ekwall, J.
The office manager of the petitioner testified that the merchandise was entered at the'invoice price; that the Government examiner indicated that he obtained what he considered to be the proper price from a price list furnished by the Customs Information Exchange in New York; that the importer found out that said price included an item of commission; and that it was the belief of the importer that the proper dutiable price was that shown on the invoice. A supervising customs agent, who testified as to the reputation of the petitioner, admitted on cross-examination that in his dealings with the petitioner no information was ever denied him and that they cooperated in all of his investigations on their account. The court held that the petitioner honestly believed that the appraiser’s figures were incorrect in that they included an item of commission which the petitioner considered no part of the proper dutiable value of the goods, and that in making entry there was no intent to defraud the Government or deceive its officials. The petition was therefore granted.